Citation Nr: 0934268	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-28 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to a service-connected disability.

2.  Entitlement to an increased rating for service-connected 
lumbar spine disability, currently evaluated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active military service from January 1966 to 
October 1968.  
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  In 
March 2007, the RO denied a claim for an increased rating for 
service-connected lumbar spine disability, currently 
evaluated as 20 percent disabling.  In March 2008, the RO 
denied a claim of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
disability.  

In February 2009, the Veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to an increased rating for service-
connected lumbar spine disability, currently evaluated as 20 
percent disabling, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's hypertension was not caused or aggravated by 
service, or by a service-connected disability.   


CONCLUSION OF LAW

The criteria for service connection for hypertension, to 
include as secondary to service-connected disability, have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303., 3.307, 3.309, 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that secondary service connection is 
warranted for hypertension because it is related to pain from 
his service-connected low back disability.  See transcript of 
Veteran's hearing, held in February 2009.  
 
The Board initially notes that VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  
With regard to the possibility of direct or presumptive 
service connection, this possibility was considered by the RO 
in its March 2008 rating decision.  The Board will simply 
note that the Veteran was not treated for hypertension during 
service, that hypertension is first shown many years after 
separation from service (discussed infra), that there is no 
competent opinion linking hypertension to service, and that 
hypertension is not shown to have been manifested to a 
compensable degree within one year of separation from 
service.  Therefore, service connection on a direct or 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.   

However, the Veteran's primary argument is that service 
connection is warranted on a secondary basis.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2008).  

Service connection is currently in effect for an "anxiety 
disorder with panic," and "spondylosis of the lumbar spine 
with spondylolisthesis of L5 and L5-S1 disc space 
narrowing."    

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1979 and 2008.  This evidence includes 
reports and statements from F.D.R., M.D., dated between 1979 
and 2007, which indicate that as of 1987, the Veteran's 
medications included Cardiazem; the earliest actual notation 
of hypertension appears to be in a February 1993 report.    

A statement from F.D.R., M.D., dated in April 2007, shows 
that the physician states, in relevant part, "He had 
episodic hypertension that is associated and secondary to his 
lower lumbar back pain."  

A VA hypertension examination report, dated in March 2008, 
shows that the examiner indicated that the Veteran's C-file 
had been reviewed.  The report shows that the Veteran 
reported that his private physician "believes that his blood 
pressure is hard to control because of his back pain."  The 
diagnosis was essential hypertension.  

The examiner concluded that the Veteran's hypertension was 
not caused by or the result of his lumbar back pain.  The 
examiner explained that she was unaware of any literature 
which supports hypertension as secondary to lumbar back pain, 
that there are hormonal disorders and various other 
conditions such at coartation of the aorta that cause 
secondary hypertension, but that lumbar back pain is not in 
the list of secondary causes of hypertension in internal 
medicine or pathology textbooks.  

The Board finds that this claim must be denied.  The 
Veteran's service treatment reports show that he was 
separated from service in 1968 due to a low back condition.  
Even assuming, arguendo, that the Veteran's use of Cardiazem 
is sufficient to show the presence of hypertension, this is 
first shown no earlier than 1987.  This is a period of 
approximately 29 years following separation from service, the 
entire time during which his low back disability was present.  

In addition, the Board finds that the March 2008 VA 
examination report is highly probative evidence against the 
claim.  In this report, the examiner concluded that the 
Veteran's hypertension was not caused by or the result of his 
lumbar back pain.  In this report, the examiner indicated 
that the Veteran's C-file had been reviewed.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

To the extent that service connection is in effect for an 
acquired psychiatric disorder, a January 2008 VA psychiatric 
examination report shows that the Veteran reported that his 
psychiatric symptoms started in 1994 (i.e., after the onset 
of his hypertension), and there is no competent evidence 
associating the Veteran's acquired psychiatric disorder with 
his hypertension.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

In reaching this decision, the Board has considered Dr. 
F.D.R.'s April 2007 statement.  However, the relevant aspect 
of this statement is one-sentence long, and it merely asserts 
that the Veteran has "episodic hypertension that is 
associated and secondary to his lower lumbar back pain."  No 
explanation was provided, and the probative value of this 
statement is further diminished by the fact that it is not 
shown to have been based on a review of the Veteran's C-file, 
or any other detailed and reliable medical history.  Id.  
Based on a review of the minimal statement and the evidence 
of record, the Board finds that this opinion is entitled to 
very limited probative value, clearly outweighed by the 
medical opinion which provide evidence against this claim.  
Accordingly, this statement is insufficiently probative to 
warrant a grant of the claim.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is primarily based on the contention that 
the Veteran's hypertension is related to his service-
connected low back disability.  In this case, when the 
Veteran's service treatment reports (which do not show that 
he was ever treated for hypertension), and his post-service 
medical records are considered (which show hypertension no 
earlier than 1987, and which indicate that his hypertension 
is not related to service, or to a service-connected 
disability), the Board finds that the evidence outweighs the 
Veteran's contention that he has hypertension that is related 
to his service-connected low back disability.      

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in September 2007.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issue on 
appeal have been obtained and are associated with the 
Veteran's claims file.  The RO has obtained the Veteran's VA 
and non-VA medical records.  The Veteran has been afforded an 
examination, and an etiological opinion has been obtained.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for hypertension is denied.  




REMAND

At his hearing, held in February 2009, the Veteran testified 
that his service-connected low back disability has worsened 
since his most recent VA examination (which was in December 
2006).  

In the absence of adequate medical information, VA will 
schedule an examination for the purpose of assessing the 
level of disability.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates there 
has been a material change in disability or that the current 
rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  Given the evidence of possible increased disability, 
a remand is required for the scheduling of an examination.  
See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations, and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Finally, at his hearing, the Veteran indicated that he had 
been given a magnetic resonance imaging study by VA in the 
last three to four months.  In a statement received in 
February 2009, it was stated that this report would not be 
submitted because it did not differ from previous findings.  
In any event, the most recent VA treatment reports are dated 
in 2007, and it appears that relevant evidence may exist 
which is not currently associated with the claims file.  On 
Remand, the RO/AMC should request that the Veteran identify 
all relevant treatment since 2007, and attempt to associate 
such records with the claims file.  

Accordingly, the case is REMANDED for the following action:


1.  The RO should ask the Veteran to 
provide the details of all treatment for 
low back symptoms since 2007, in order to 
determine if relevant records exist that 
are not currently associated with the 
claims file.  Should any such treatment 
be identified, after securing any 
necessary releases, the RO should attempt 
to obtain these records.  

2.  The Veteran should be afforded an 
examination to determine the current 
extent of his service-connected low back 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.   

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The claims file should then be 
returned to the Board, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


